Citation Nr: 1825316	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for left ear hearing loss disability.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right hand.

6.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left hand.

7.  Entitlement to an initial rating in excess of 40 percent for psoriatic arthritis of the lumbar spine

8.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

9.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

10.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right hip.

11.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left hip.

12.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right knee.

13.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left knee.

14.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the right ankle.

15.  Entitlement to an initial rating in excess of 10 percent for psoriatic arthritis of the left ankle.

16.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with cataracts.

17.  Entitlement to a separate compensable rating for cataracts.

18.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

19.  Entitlement to a rating in excess of 60 percent for psoriasis.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

21.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.

22.  Entitlement to an effective date prior to June 9, 2006, for the grant of service connection for psoriatic arthritis of the cervical spine, lumbar spine, bilateral hands, bilateral hips, and bilateral ankles.

23.  Entitlement to an effective date prior to June 19, 2006, for the grant of Eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Montgomery, Alabama.  In January 2018, the Veteran withdrew his request for a Board hearing.

In February 2012, the Board remanded the claim of service connection for bilateral hearing loss.  In a July 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for left ear hearing loss; the Veteran has appealed the initial disability rating assigned.  The claim of service connection for right ear hearing loss is also on appeal.  

The issues of entitlement to an increased rating for left ear hearing loss; increased ratings for psoriatic arthritis of the cervical spine, lumbar spine, hands, hips, knees and ankles; increased ratings for radiculopathy of the bilateral lower extremities; SMC based on the need for regular aid and attendance or housebound status are addressed REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 2016 written statement, the Veteran's attorney indicated that the Veteran wanted to withdraw his appeal of the issue of entitlement to service connection for right ear hearing loss.  

2.  The Veteran's tinnitus has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

3.  The Veteran's diabetes mellitus requires oral medication and restricted diet for control, and is not productive of regulation of activities.

4.  The Veteran's cataracts have not resulted in compensable visual impairment.  

5.  The Veteran's PTSD has been productive of no more than occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  The Veteran's psoriasis has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the appeal period.

7.  The Veteran has had a combined schedular 100 percent rating since June 19, 2006, throughout the appeal period and prior to his application for a TDIU.

8.  The record contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for psoriatic arthritis prior to June 19, 2006.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement of service connection for right ear hearing loss have been met. 38 C.F.R. §38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus with cataracts have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for a separate compensable rating for cataracts have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 6028 (2008); 38 C.F.R. § 4.79, Diagnostic Code 6027 (2017).

5.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

6.  The criteria for a rating in excess of 60 percent for psoriasis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2017).

7.  The Veteran's claim for entitlement to a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).

8.  The criteria for an effective date prior to June 19, 2006, for the grant of service connection for psoriatic arthritis, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Ear Hearing Loss

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a February 2016 written statement, the Veteran's attorney indicated that the Veteran wanted to withdraw his appeal of the issue of entitlement to service connection for right ear hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


II. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. at 119, 126-27 (1999).


A.  Tinnitus

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus). 

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2017).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

Thus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period, and he has been in receipt of the maximum 10 percent during the entire time period.


B.  Diabetes Mellitus with Cataracts

The Veteran's diabetes mellitus with cataracts has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  He maintains that he is entitled to a higher rating for diabetes mellitus and a separate compensable rating for cataracts.

Under Diagnostic Code 7913, a rating of 20 percent is warranted where diabetes requires one or more daily injection of insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A rating of 40 percent is warranted where diabetes requires one or more daily injection of insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In this case, VA examinations were conducted in November 2006, March 2009, February 2010, December 2012, and October 2014.  The VA examination reports and VA treatment records indicate that the Veteran's diabetes mellitus has been treated with oral hypoglycemic agent and a restricted diet.  His condition does not require the regulation or restriction of activities and there have been no episodes of ketoacidosis or hypoglycemic reactions.  

Based on the foregoing, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted.

Next, the Board will address whether a separate compensable rating is warranted for cataracts associated with diabetes mellitus.  The Veteran filed a claim for service connection for diminished eyesight in August 2007.  

A March 2009 VA examination report indicates that the Veteran had posterior subcapsular cataracts beginning in 2007.  He had no surgery, no eye laser treatment, and his only injuries were small foreign bodies, which were removed without residual.  In the right eye, corrected visual acuity was 20/25 in the right eye and 20/30 in the left eye.  There were no visual field defects.

An April 2010 VA treatment record indicates that the Veteran did not have any known eye diseases.  Corrected distance visual acuity was 20/25 in the right eye and 20/20 in the left eye.

An April 2011 VA treatment record indicates that the Veteran had a posterior subcapsular cataract of the left eye, grade 1 (mild).  Corrected distance visual acuity was 20/100 in the right eye and 20/60 in the left eye.

An August 2012 VA treatment record notes a diagnosis of posterior subcapsular cataract in both eyes, mildly affecting the Veteran's vision in the left eye.  Corrected distance acuity was 20/20 in the right eye and 20/40 in the left eye.  The Veteran indicated that he felt that his vision had not changed since last year and was happy with his prescription.

An August 2013 VA treatment record indicates that the Veteran's corrected visual acuity was 20/30 in the right eye and 20/40 in the left eye.

A September 2013 VA treatment record indicates the Veteran complained of decreased vision, particularly in the left eye, over the last couple of months.  Visual acuity was 20/25 in the right eye and 20/50 in the right eye.  It was noted that he had a visually significant cataract in the left eye.  After consultation, the Veteran indicated that he wanted to proceed with surgery.

A November 19, 2013 VA treatment record indicates that the Veteran underwent cataract extraction and intraocular lens placement in the left eye.  Visual acuity was 20/20 in each eye.  A one-week follow up record indicates that visual acuity was 20/20 in the left eye.  A one month follow up record indicates that he was doing well without any complaints.  His visual acuity was 20/20 in each eye.  The right eye cataract was noted to be not visually significant.  

A June 2014 VA examination report indicates that the Veteran's right eye cataract was preoperative.  His left eye cataract was postoperative with a replacement intraocular lens.  Corrected visual acuity in both eyes was 20/40 or better, near and far.  There were no visual field defects.

A September 2016 VA examination report indicates that there was no change in the status of the Veteran's cataracts.  Corrected visual acuity in both eyes corrected was 20/40 or better, near and far.  There were no visual field defects.

While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to December 10, 2008.  The Board will consider the claim under the old and new criteria in order to ascertain which version would accord him the highest compensable rating, if any.  The prior version of the applicable Diagnostic Codes at 38 C.F.R. § 4.84a will be applied to the period on or after the effective date of the new regulation, and the amended version of 38 C.F.R. § 4.79 will be applied as of its effective date, to determine which is more advantageous to the Veteran.

Prior to December 10, 2008, cataracts were evaluated under either Diagnostic Code 6027 (traumatic) or 6028 (senile, or others).  38 C.F.R. § 4.84a (2008).  In either case, both Codes provided that preoperative cataracts were to be evaluated based on impairment of vision.  Postoperative cataracts were to be evaluated based on impairment of vision and aphakia (absence of lens).  As the Veteran has a preoperative cataract in the right eye and postoperative replacement lens in the left eye, the criteria related to aphakia do not apply.  

Under the former rating criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008). 

The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.  Under the former rating criteria, vision in both eyes correctable to 20/40 warrants a non-compensable evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 10 percent rating is warranted when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50, 20/70, or 20/100.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

Under the revised criteria cataracts of any type are rated pursuant to 38 C.F.R. 
§ 4.79, Diagnostic Code 6027, which instructs that preoperative cataracts are to be evaluated based on visual impairment.  Visual impairment is rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2017).  Postoperative cataracts are also evaluated based on visual impairment if a replacement lens is present.  

Under the revised criteria, impairment of central visual acuity is still evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061- 6066 (2017).  A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2017).

Based on the foregoing, the Board finds that the Veteran's cataracts do not warrant a separate compensable rating at any time during the appeal period.  The Board notes that an April 2011 VA treatment record indicated that corrected visual acuity was 20/100 in the right eye and 20/60 in the left eye; however, those results are inconsistent with all other reports in the claims file.  In August 2012, corrected visual acuity was 20/20 in the right eye and 20/40 in the left eye, and the Veteran reported that his vision had not changed from the previous year.  Thus, the April 2011 record appears to be an error.  At worst, in September 2013, shortly before cataract surgery, the Veteran's corrected visual acuity was 20/25 in the right eye and 20/50 in the left eye.   Under both the former and revised criteria, these results do not indicate that a compensable rating is warranted.  

In sum, the Board finds that it is appropriate for the Veteran's cataracts to be considered a noncompensable complication of the diabetic process under Diagnostic Code 7913.  A separate compensable rating for cataracts is not warranted.


C.  PTSD

The Veteran's PTSD has been evaluated using the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability rating contemplates occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the issue of an increased rating for PTSD arose from a March 2012 claim for TDIU.

A December 2011 VA treatment record indicates that the Veteran denied any mood changes, hallucinations, depression, anxiety, or insomnia.

A March 2012 VA treatment record indicates that the Veteran reported he had had no days in the past month in which his mental health was not good, which included stress, depression, and problems with emotions.  In August 2012, he reported that he had depression "from time to time."

An October 2012 VA treatment record indicates that the Veteran reported he had had two days in the past month in which his mental health was not good.

The report of a December 2012 VA examination reflects that the Veteran stated that he lived with his wife of 32 years and that the relationship was okay.  He noted that he had learned to cope with Vietnam and anger.  He stated that they had five children and that he had a son from a prior relationship.  He stated that he spent time with his children and church family, that he attended church regularly, collected coins, read, and watched television.  He stated that he enjoyed listening to radio shows as well as classical and big band music.  He stated he occasionally went out to eat with his family.  He indicated that he stopped working in 2005, after he retired on disability due to back problems.  

The Veteran stated that he had had no mental health treatment since his last VA examination and did not take any mental health medications.  He indicated that he experienced anxiety; chronic sleep impairment; and mild memory loss, such as forgetting names, directions or recent events.  His wife described his mood as varied, noting that he could be a "cut up" in public, but was easily irritable.  His affect was mildly blunted but appropriate.  He reported that he has been depressed in the past, but not recently.  He had no history of suicide attempts.  He reported thoughts of suicide with a plan in the past but denied any current or recent suicidal ideation.  He denied experiencing any auditory or visual hallucinations.  He stated that he slept approximately five to six hours per night and his wife reported that his sleep was restless and often kept her awake.  He stated that he did not remember dreams and took naps during the day.  He stated that he avoided thinking about his military service.  His memory was 3/3 on immediate, and 1/3 on delayed recall.  He stated that he had a lousy short-term memory.  

The examiner opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal route behavior, self-care and conversation, i.e., the criteria for a 30 percent rating.

In April 2013 and July 2013, VA treatment records indicate that the Veteran reported that he had had no days in the past month in which his mental health was not good.

A January 2014 VA treatment record indicates that a PTSD screen was negative.

A March 2014 VA treatment record indicates that the Veteran reported that 15 days in the past month in which his mental health was not good.

The report of an October 2014 VA examination indicates that the Veteran described his relationship with his wife as good and that his relationships with his children were pretty good with most of them.  His wife noted that he was estranged from his oldest child and had a difficult relationship with his daughter.  He stated that saw his friends primarily at church.  He denied receiving any mental health treatment since the last examination and reported no psychiatric medications.  He indicated that he enjoyed collecting coins and spending time with his dog.  He stated that he was involved in church and a recovery mens group.  He reported experiencing chronic sleep impairment and mild memory loss.  

On mental status examination, the Veteran was dressed casually with good grooming and hygiene.  His speech was within normal limits and his eye contact was good.  He recalled 3/3 words immediately after they were presented and 3/3 words after a short delay.  His attention was fair and he was able to complete backwards spelling task.  His abstract reasoning was good.  He described his mood as "normal."  His affect was somewhat blunted but appropriate.  He denied significant recent depressed mood, but stated that he had had periodic episodes of depression in the past.  He had no current suicidal ideation, intent, or plan and no history of suicide attempt.  He reported experiencing sleep disruption on a nightly basis and endorsed daytime fatigue and irritability.  He stated that he tended to seclude himself or engage in verbal altercations at times when angry.  He denied significant anxiety, stating that he once had a panic attack while driving.  He endorsed short term memory problems and had particular trouble with name recall.  When asked about changes in his symptoms over time, he stated that he did not "seem to be as angry as I have been."  He stated that he tried not to think about his military service and his wife stated that he would not talk about it.  

The VA examiner opined that the Veteran continued to endorse symptoms that met the criteria for a diagnosis of PTSD and that his symptoms were considered likely mildly/moderately impairment with regard to occupational functioning.  The examiner also noted that sleep problems may intermittently disrupt daytime efficiency.  The examiner opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal route behavior, self-care and conversation, i.e., the criteria for a 30 percent rating.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 30 percent is not warranted for PTSD.  The evidence indicates that the Veteran has chronic sleep impairment, daytime fatigue, and episodes of irritability.  He has also reported having depression from time to time and some anxiety.  The evidence also indicates that his has good relationships with his wife and most of his children, is active in his church and a mens group, and enjoys various hobbies.  The VA examiners indicated that his symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform functional tasks, i.e., the criteria for a 30 percent rating.  Overall, his symptomatology most nearly approximates the criteria for a 30 percent rating.

Based on the foregoing, the Board finds that a rating in excess of 30 percent for PTSD is not warranted.


D.  Psoriasis

In this case, the issue of an increased rating for psoriasis arose from a March 2012 claim for TDIU.  In a November 2014 rating decision, the RO granted a 60 percent rating for psoriasis effective from July 1, 2004, which is the date a VA treatment record showed treatment of psoriasis with immunosuppressive medication.  The Veteran maintains that he is entitled to a higher rating.

The Veteran's psoriasis has been evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7816.  Under Diagnostic Code 7816, a 60 percent rating is assigned for psoriasis when the evidence shows more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

The Board notes that the 60 percent rating assigned for the Veteran's psoriasis is the maximum schedular rating available.  In this case, the evidence has shown constant or near constant systemic therapy primarily with adalimumab (Humira) and methotrexate since July 2004, although he stopped taking medication for a period of time in 2009.  The evidence also indicates that the Veteran's psoriasis has been fairly well-controlled using medication.  The report of a September 2009 VA examination indicated that psoriasis affected less than 15 percent of the visible body surface and was most prominent on the elbows and forearms.  The report of an October 2014 VA examination indicates that psoriasis affected less than 5 percent of the total body and less than 5 percent of the exposed body.  The report of a July 2016 indicates that psoriasis affected 5 to 20 percent of the total body and exposed areas.

In an August 2016 letter, the Veteran's attorney argued that the most recent July 2016 VA examination was inadequate for rating purposes, noting that the examiner's report was inconsistent and contradictory.  In reviewing the entire report, however, the Board finds that it is consistent with previous records that showed constant or near constant systemic therapy and that psoriasis affected 5 to 20 percent of the Veteran's body and exposed areas.  The Veteran's attorney indicated that the examiner found only redness around his scalp and forearms; however, the Board has no reason to doubt these findings.  Again, it is consistent with earlier reports.  Overall, the July 2016 VA examination is adequate to evaluate the Veteran's psoriasis under Diagnostic Code 7816, as it notes the area of the body affected by psoriasis and the therapy used to treat it.  

As noted, the Veteran is receiving the maximum schedular rating available for psoriasis under Diagnostic Code 7816.  Although the Veteran has not claimed entitlement to an extraschedular rating, it is the only available avenue for a higher rating.  Therefore, the Board has considered whether referral for an extraschedular rating is warranted in this case.

Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected psoriasis is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7816.  As noted, the criteria contemplate the area of the body affected and the type and duration of therapy.  The Board notes that the Veteran is also service-connected for psoriatic arthritis and those associated symptoms are evaluated under separate rating criteria.  With regard to psoriasis itself, the Board finds that the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Based on the foregoing, the Board finds that a rating in excess of 60 percent is not warranted for psoriasis.


III. TDIU

In this case, the Veteran filed a claim for service connection psoriatic arthritis on June 19, 2006.  That claim was eventually granted and the Veteran appealed the initial ratings assigned.  He also filed a claim for TDIU in March 2012.  The Veteran has been in receipt of a combined rating of 100 percent since June 19, 2006.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Generally, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or a combination of disabilities pursuant to the rating schedule, there is no need, and no authority to otherwise rate that Veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). 

However, a 100 percent disability rating does not always render the issue of TDIU moot.  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability other than the disability that is rated on 100 percent.  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, the Veteran has been awarded a combined disability rating of 100 percent since June 19, 2006, for a combination of disabilities including:  psoriasis, psoriatic arthritis of the lumbar spine, PTSD, diabetes mellitus with cataracts, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, psoriatic arthritis of the cervical spine, psoriatic arthritis of the bilateral hips, psoriatic arthritis of the bilateral knees, psoriatic arthritis of the bilateral ankles, psoriatic arthritis of the bilateral hands, tinnitus, scars of the left earlobe and right shoulder, malaria, and left ear hearing loss.  The evidence does not show, and the Veteran has not alleged, that one of his service-connected disabilities alone renders him unemployable.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot, as the Veteran has been in receipt of a combined schedular rating of 100 percent throughout the appeal period.  


IV. Effective Date - Psoriatic Arthritis

In February 2012, the RO implemented a Board decision, which granted service connection for psoriatic arthritis secondary to service-connected psoriasis.  The RO granted service connection effective June 19, 2006, which is the date VA received the Veteran's claim for service connection for psoriatic arthritis.  The Veteran maintains that he is entitled to an effective date prior to June 19, 2006.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If a decision becomes final (by appellant decision or failure to timely initiate and perfect an appeal) prior to receipt of an application to reopen, the effective date of entitlement is the date of receipt of such application or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(h)(2).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 
 38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board has considered whether any evidence of record prior to June 19, 2006, could serve as an informal claim in order to entitle the Veteran to an earlier effective date for psoriatic arthritis.  However, no document submitted prior to June 19, 2006, indicates intent to pursue a claim of service connection for psoriatic arthritis.  

The Board notes that under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Thus, although some VA treatment records note the possible existence of psoriatic arthritis, such medical records cannot constitute an initial claim for service connection as no intent to file a claim was noted.  See Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon, supra (medical records cannot constitute an initial claim for service connection but rather there must be some intent by the claimant to apply for the benefit). 

In addition, although the Veteran's psoriatic arthritis is secondary to his service-connected psoriasis, the Federal Circuit has repeatedly rejected the argument that a disability service connected as secondary to an underlying service-connected disability be entitled to the effective date of the underlying disability.  See Manzanares v. Shulkin, 863 F.3d 1374 (Fed. Cir. 2017).  There is nothing in the history of 38 C.F.R. § 3.310(a) to suggest that a claim for secondary service connection should be treated as part of a claim for primary service connection.  Id. at 1374.   Furthermore, a claim for secondary service connection is not an "ancillary benefit" within the meaning of 38 C.F.R. § 3.155(d).  Id. at 1378. 

As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In this case, entitlement arose prior to the date of the claim.  Therefore, the June 19, 2006 date selected by the RO is the earliest possible effective date with regards to the claim for service connection for psoriatic arthritis.  38 C.F.R. § 3.400(b)(2).  

In the instant case, given the governing legal authority, based on these regulations, the effective date has been appropriately assigned as the date of claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to June 19, 2006, for the grant of service connection for psoriatic arthritis.  Therefore, the Veteran's claim for an earlier effective date must be denied.


ORDER

The appeal of entitlement to service connection for right ear hearing loss is dismissed.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus with cataracts is denied.

Entitlement to a separate compensable rating for cataracts is denied.

Entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to a rating in excess of 60 percent for psoriasis is denied.

Entitlement to TDIU is dismissed.

Entitlement to an effective date prior to June 19, 2006, for the grant of service connection for psoriatic arthritis, is denied.  


REMAND

Regarding left hear hearing loss, in an August 2016 letter, the Veteran's attorney argued that the most recent July 2016 VA examination was inadequate because it failed to assess the functional effects caused by the disability.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  In the July 2016 VA examination report, the examiner did not describe any of the effects of the Veteran's hearing loss.  When asked if his hearing loss impacted ordinary conditions of daily life, including ability to work, the examiner stated "no" and provided no explanation.  Thus, the Board finds that a remand is necessary for an additional VA examination.

Regarding psoriatic arthritis, the Board notes that the most recent VA examinations were conducted in October 2014.  However, these examination reports do not include detailed range of motion findings or findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups). 

Based on the foregoing, the Board finds that a remand is necessary for additional VA examinations to address the severity of the Veteran's service-connected psoriatic arthritis.  

Regarding radiculopathy of the bilateral lower extremities, the Board notes that these issues are inextricably intertwined with the claim for an increased rating for psoriatic arthritis of the lumbar spine remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  As these claims are being remanded, the Board finds that an additional VA examination to determine the current severity and manifestations of the radiculopathy would be helpful in making a determination as to those issues.

In addition, the Board finds that the Veteran's claim for SMC based on the need for regular aid and attendance or housebound status is also inextricably intertwined with the claims remanded herein.  Specifically, the Veteran asserts that he required aid and attendance primarily due to his psoriatic arthritis.  He states that he needs help with his daily activities, including dressing, bathing, walking, and running errands.  As these claims are being remanded, the Board finds that an additional VA examination would be helpful in making a determination on this issue.

Regarding the claim of entitlement to an effective date prior to June 19, 2006, for the grant of DEA benefits, the Board notes that that issue is inextricably intertwined with the claims remanded herein.  Hence, a determination on the claim for an earlier effective date should be deferred pending final dispositions of the claims currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA audiology evaluation to determine the current level of severity of all impairment resulting from the Veteran's service-connected left ear hearing loss disability.  The claims file must be made available to, and reviewed by the examiner.  The examiner should provide all information required for rating purposes, to specifically include a full description of the functional impact of the Veteran's left ear hearing loss disability.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity of all impairment resulting from his service-connected psoriatic arthritis of the cervical spine, lumbar spine, bilateral hands, bilateral hips, bilateral knees, and bilateral ankles.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work. 

4.  Then, schedule the Veteran for a VA evaluation to determine the current level of severity of all impairment resulting from the Veteran's service-connected radiculopathy of the right and left lower extremities.  The claims file must be made available to, and reviewed by the examiner.  The examiner should provide all information required for rating purposes, to specifically include a full description of the functional impact of the service-connected radiculopathy on the Veteran's ordinary activity, including his ability to work. 

5.  Then, the AOJ should afford the Veteran a VA examination to ascertain the current severity of his service-connected and nonservice-connected disabilities and determine if he meets the requirement for aid and attendance.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

The Veteran asserts he requires regular aid and attendance of another person because he is unable to dress, bathe himself, walk, and run errands.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should address whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Confirm that the VA examination reports and all opinions provided comport with this remand and undertake any additional development determined to be warranted.

7. Then, readjudicate the claims remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


